EXHIBIT 10.6
 
SECOND AMENDMENT TO
SUBSCRIPTION ESCROW AGREEMENT
 
This Second Amendment to the Subscription Escrow Agreement (the “Amendment”) is
made as of March 13, 2014, by and among the Issuer, Depositor and Escrow Agent.
This Amendment amends the Subscription Escrow Agreement by and among the Issuer,
Depositor and Escrow Agent, dated as of December 30, 2013, as amended January
31, 2014 (collectively herein referred to as the “Agreement”). Capitalized terms
used and not otherwise defined herein have the respective meanings ascribed to
them in the Agreement.
 
The first recital of the Agreement is hereby amended to read in its entirety as
follows:


WHEREAS, the Issuer intends to offer and sell to investors in a private
placement offering (the “Offering”) its units (the “Units”) with each Unit
consisting of (i) one share of the Issuer’s common stock (“Common Stock”), and
(ii) one warrant representing the right to purchase one share of Common Stock,
exercisable for a period of five years at an exercise price of $33.007812 ($2.00
post-split) per whole share. The Offering will consist of a minimum of Four
Million Dollars ($4,000,000) through the sale of 242,367 pre-split (4,000,000
post-split) Units (the “Minimum Amount”) and a maximum of Seven Million Dollars
($7,000,000 ) through the sale of 424,142 pre-split (7,000,000 post-split) Units
(the “Maximum Amount”), at a purchase price of $16.503906 pre-split ($1.00
post-split) per Unit (the “Purchase Price”). In the event the Offering is
oversubscribed, the Issuer may, in its discretion, sell additional Units up to
Three Million Dollars ($3,000,000) through the sale of up to One Hundred Eighty
One Thousand Seven Hundred Seventy Six (181,776 pre-split) or Three Million
(3,000,000 post-split) (the “Over-Allotment”) at the same purchase price per
Unit;
 
This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.
 
This Amendment is hereby made part of and incorporated into the Subscription
Escrow Agreement, with all the terms and conditions of the Agreement remaining
in full force and effect, except to the extent modified hereby. The Parties
agree for and on behalf of their respective party this 13th day of March, 2014.
 
SIGNATURE PAGE TO FOLLOW
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 
 

 
CSC Trust Company of Delaware
as Escrow Agent
           
By:
/s/ Alan R. Halpern      Name: Alan R. Halpern     Title: Vice President        
            CÜR MEDIA, INC.            
By:
/s/ Thomas Brophy     Name: Thomas Brophy     Title: Chief Executive Officer    
                DEPOSITOR             Gottbetter Capital Markets, LLC          
 
By:
/s/ Julio A. Marquez      Name: Julio A. Marquez     Title: President  

 
 
 
 
2

--------------------------------------------------------------------------------